Citation Nr: 0634468	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  02-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1. Entitlement to service connection for pigmentary glaucoma.

2. Entitlement to service connection for status post cataract 
surgery with interocular lens implantation bilaterally.

3. Entitlement to service connection for exotropia.

4. Entitlement to service connection for myopia.



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The appellant had active service from August 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board issued a decision in June 2005 that denied service 
connection for a low back disorder and entitlement to a 
special monthly pension.  In addition, the Board remanded to 
the RO for further development the issues of entitlement to 
service connection for pigmentary glaucoma; status post 
cataract surgery with interocular lens implantation 
bilaterally; myopia; and exotropia.  Remand was accomplished 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Pigmentary glaucoma was not present during military 
service, and there is no competent evidence linking that 
disorder to service.

2.  Bilateral cataracts, necessitating lens implantation 
surgery, was not present during military service, and there 
is no competent evidence linking that disorder to service.

3.  The alternating exotropia first diagnosed during military 
service cannot be dissociated from the alternating 
intermittent exotropia found on VA examination in March 2006.

4.  Myopia is shown by the evidence to be a refractive error 
of the eyes, and as such, is not a disability for which 
compensation may be granted.  


CONCLUSIONS OF LAW

1.  Pigmentary glaucoma was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Bilateral cataracts, necessitating lens implantation 
surgery, were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Exotropia was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

4.  Myopia was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in November 2001 and August 2002, satisfied the 
duty to notify provisions.  The claimant has been accorded an 
examination for disability evaluation purposes, and there is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issues decided 
herein.  

While the initial denial of these claims was in February 
2002, the claimant was thereafter provided an examination and 
the claims were readjudicated after appropriate notice was 
furnished the claimant.  To the extent that VA has failed to 
fulfill any duty to notify or assist the claimant, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Congenital or developmental defects, including refractive 
error of the eye, personality disorders and mental 
deficiency, as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The veteran asserts that his eyes were injured in April 1967 
during a flight physical, at which time the medical team 
dilated his eyes with the wrong drops causing loss of vision 
for several hours.  Reportedly, he was told his vision would 
return to normal.  He states that he later failed a service 
department eye examination due to inadequate depth 
perception.  He claims that he was retested while in Germany, 
but again failed the examination.

Service medical records reflect that the veteran underwent a 
pre-induction examination in October 1965 which was normal.  
His vision was noted to be 20/20 bilaterally.  In September 
1966 he underwent an examination for officer candidate school 
(OCS).  This examination also was normal with 20/20 vision 
bilaterally.  The veteran was noted to wear glasses.  In an 
April 1967 commissioning examination the veteran's vision was 
20/200 in the right and 20/30 in the left eye.  Both eyes 
were corrected to 20/20.  The diagnosis was nearsightedness. 

A May 1967 optometry examination in service noted the 
veteran's right eye crosses, and "jumps a lot."  He also had 
blurred vision.  The diagnoses were alternating exotropia and 
myopia.  The examiner recommended no duty requiring 
binoculars.  The separation examination in June 1969 noted 
that the veteran was diagnosed with alternating exotropia and 
anisometropia.  His vision was 20/200 right and 20/252 left.  
Both eyes were corrected to 20/20.

A medical report, dated in December 1998, was received from 
Joseph J. Chappell, Jr., M.D.  According to the report, the 
veteran was diagnosed, in May 1989, with pigmentary glaucoma.  
Kirk R. Jeffreys, M.D., in a September 2001 medical report, 
relates that the veteran was found to have bilateral 
cataracts on examination in September 2000.  He subsequently 
underwent cataract surgery for each eye.  

In view of the evidence of record, the Board remanded the 
case to the RO to obtain a medical opinion as to the 
probability that the veteran's glaucoma, cataracts, exotropia 
or myopia is related to his military service.  A VA eye 
examination was performed in March 2006, pursuant to the 
Board's remand.

The VA examiner stated that the veteran's claims file had 
been reviewed.  Clinical findings regarding the eyes and 
visual acuity were recorded.  In a notation about the 
veteran's medical history, the examiner noted that there was 
no history of trauma to the eye and that there were no 
residuals of an eye injury.  The diagnoses included primary 
open angle glaucoma.  The examiner stated that pigmentary 
glaucoma had not been detected on the current examination.  
In any event, he added that, if the veteran did have 
pigmentary glaucoma, he could only speculate whether or not 
it was present or aggravated by his military service.  

Other diagnoses were pseudophakia, status post cataract 
extractions, and intermittent exotropia.  The examiner 
indicated that the veteran likely had alternating 
intermittent exotropia but that he did not complain of 
diplopia.  The examiner stated that it was less likely than 
not that any of these conditions was related to military 
service.  The examiner also diagnosed myopia, pointing out 
that this condition constituted refractive error.  Other 
refractive errors of the eyes were also identified.  The 
examiner's opinion was that the veteran's refractive errors 
were not related to military service.  

As noted above, alternating exotropia was first diagnosed 
during the veteran's period of active military service.  In 
March 2006, the examiner indicated that the veteran likely 
had alternating intermittent exotropia.  The examiner did not 
indicate that the currently diagnosed exotropia could be 
dissociated from the exotropia identified in service.  
Inasmuch as this condition was first identified during 
service, is not simply refractive error of the eyes, and is 
shown to be a chronic disorder, the veteran is entitled to a 
grant of service connection for this disorder.

Except of exotropia, the veteran's unsubstantiated lay 
assertion is the only evidence linking the various eye 
conditions for which he seeks service connection to military 
service.  There is no indication from the record that he has 
medical training or expertise.  As a lay person, he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In this case, a VA eye examiner specifically determined that 
there is no etiologic relationship between any of the eye 
disorders for which service connection is sought and any 
event or occurrence of military service.  Also, the examiner 
determined that the eyes did not display signs of injury, 
thus effectively refuting the veteran's assertion that any of 
his eye conditions stems from injury to the eyes during a 
flight physical, to include the administration of eye drops.

Additionally, the competent medical evidence shows that 
myopia (nearsightedness), noted during service and in 
postservice years, is not attributable to disease or injury 
during military service.  Rather, it is shown that the 
veteran's myopia is a refractive error of the eyes.  
Governing criteria provide that service connection may not be 
granted for constitutional or developmental conditions, 
including refractive error of the eyes.  Except for 
exotropia, there is no basis for a grant of direct service 
connection for any of the other eye conditions that are the 
subjects of this appeal. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
except for exotropia, the preponderance of the evidence is 
against the appellant's claims.  38 C.F.R. § 3.102; 38 
U.S.C.A. § 5107(b).








	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for pigmentary glaucoma is denied.

Service connection for status post cataract surgery with 
interocular lens implantation bilaterally is denied.

Service connection for exotropia is granted.

Service connection for myopia is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


